FRESCHI, J.
The information filed on March 17, 1915, by the
district attorney makes out a crime, and properly alleges the commission of such acts as constitute a violation of Public Health Law (Con-sol. Laws, c. 45) § 153, which prohibits the unlawful practice of medicine.
The defendant has in no wise pointed out wherein the information so filed is to be deemed insufficient; but his argument seems to bean attack upon the deposition before the magistrate. This deposition has been superseded by the district attorney’s information. The sufficiency of a deposition before a magistrate cannot be challenged by a demurrer before this court. That is not the proper procedure. If the jurisdiction of the committing magistrate is questioned, then the defendant must follow the practice laid down in the case of People v. Shenk, 142 N. Y. Supp. 1081, which is to move to dismiss the information because of the insufficiency of evidence, and that therefore the magistrate had no jurisdiction to hold the defendant for trial. See, also, People ex rel. Phillips v. Hanley, 164 App. Div. 150, 149 N. Y. Supp. 452. Even the regularity of this practice has been questioned.
The demurrer is accordingly overruled. All concur.